Exhibit 10.1

 

 

logo_1.jpg [logo_1.jpg]

INVO Bioscience Inc.

Distribution Agreement

 

THIS AGREEMENT is made this 23rd day of November 2020, (the “Commencement Date”)
between INVO Bioscience Inc., a Nevada Corporation with a registered office at
5582 Broadcast Court, Sarasota, FL 34240 (“INVO”) and IDS Medical Systems (M)
Sdn Bhda company with an address of No 8 Jalan Pensyarah U1/28, Hicom Glenmarie
Industrial Park, 40150 Shah Alam, Selangor (“DISTRIBUTOR”). INVO and DISTRIBUTOR
may be referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, DISTRIBUTOR is a distribution company with the resources and expertise
necessary to distribute medical devices such as those Products manufactured by
INVO;

 

WHEREAS, INVO is the global manufacturer of the patented INVOcell® and INVO
procedure and affiliated Medical Devices and accessories;

 

WHEREAS, DISTRIBUTOR desires to obtain from INVO and INVO desires to grant to
DISTRIBUTOR, on the terms and conditions set forth below, the right to
exclusively distribute the Products to customers (qualified physicians and
fertility clinics) within the Territory; and

 

WHEREAS, INVO is entering into this Agreement based on assurances that
DISTRIBUTOR will devote its best efforts to market and distribute certain
Products in the Territory and will otherwise adhere to all the terms and
conditions of this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the Parties hereto agree as follows:

 

1.     GRANT OF DISTRIBUTION RIGHTS

 

A.     Subject to all of the terms and conditions of this Agreement (including
the attached Exhibits), INVO hereby grants the DISTRIBUTOR the exclusive right
to distribute the INVO products (the “Products”) set forth on Exhibit A in the
territory described in Exhibit B (the “Territory”).

 

B.     Without limiting INVO’s other rights, INVO is expressly entitled (i) to
sell or solicit sales to persons located outside the Territory, (ii) to sell or
solicit sales directly to customers as a result of a multi-facility sales
agreement entered into directly by INVO and its customer outside of the
territory, and (iii) to grant exclusive or non- exclusive use, manufacturing,
distribution and/or trademark licenses or agreements covering the Products
outside of the Territory.

 

C.     Any other products actually purchased by DISTRIBUTOR from INVO during the
term hereof may be added to this Agreement on a case-by- case basis upon mutual
written agreement of the Parties.

 

2.     APPOINTMENT

 

A.     DISTRIBUTOR is appointed exclusive Distributor only for the Territory,
with the exceptions listed in Exhibit C, and will not utilize, re-sell any
Products to any Parties located outside the Territory. DISTRIBUTOR will not
distribute or re-sell Products in the Territory to any person or entity, which
DISTRIBUTOR knows or should know, will use, utilize, distribute or sell Products
outside the Territory. DISTRIBUTOR will promptly notify INVO of all sales and
procedure requests received from potential patients and customers inside or
outside the Territory for Products, which are to be utilized or sold outside the
Territory. INVO reserves the right to distribute, whether directly or
indirectly, any and all Products worldwide without restriction outside of the
DISTRIBUTOR’s defined Territory and to those individuals and entities listed on
Exhibit C.

 

 

September 2020 Confidential  

1 of 15

--------------------------------------------------------------------------------

 

 

B.     INVO will promptly notify DISTRIBUTOR of all requests received from
potential patients and customers inside the Territory looking to utilize the
INVO Procedure and Products inside the Territory.

 

3.     TERM OF AGREEMENT AND EARLY TERMINATION

 

A.     This Agreement will begin on the Commencement Date and will continue for
a period of three (3) years (the “Term”), unless otherwise terminated in
accordance with the provisions of this Agreement. This Agreement may be renewed
upon the mutual agreement of the Parties.

 

B.     Early Termination. Notwithstanding any other provisions of this
Agreement, this Agreement may be terminated before its normal expiration date
under the following circumstances:

 

1.     If either Party defaults in the performance of any of its obligations
under this Agreement, the other Party may give written notice to the defaulting
Party specifying the nature and the extent of the default and demanding a cure
to the default, and the defaulting Party will then have thirty (30) days to cure
each default. If the default is not cured within thirty (30) days of the date of
notice, then the aggrieved Party may by written notice terminate this Agreement
effective immediately upon the defaulting Party's receipt of the notice.

 

2.     If either Party ceases active operations, becomes bankrupt or insolvent,
or makes an assignment for the benefit of its creditors, or has a receiver
appointed for it or for any of its properties, the other Party will have the
right to terminate this Agreement effective immediately upon the date of written
notice to the other Party. All outstanding debts will be required to be paid to
the other Party within 30 days of this notice.

 

3.      Either Party shall have the right to terminate this Agreement or any
licenses surviving hereunder after termination of this Agreement in the event
such other Party undergoes a Change of Control provided that the terminating
Party must exercise such right no later than ninety (90) days after receiving
notice of such Change of Control.

 

4.     Either Party will have the right to terminate this Agreement immediately
upon written notice to the other in the event that any other agreement existing
between INVO (or its affiliates) and DISTRIBUTOR (or its affiliates) terminates
for cause during the term of this Agreement.

 

5.     In the event there shall be a change in applicable country statutes,
local statutes, case law, administrative interpretations, regulations or general
instructions, the adoption of new federal or local legislation, or a change in
any third-Party reimbursement system, any of which are reasonably likely to
materially and adversely affect the manner in which either Party may perform or
be compensated under this Agreement or which shall make this Agreement or any
related agreements unlawful or unenforceable, or which would be reasonably
likely to subject either Party to this Agreement, or any member, manager,
officer, director, employee, agent or affiliated organization to any civil or
criminal penalties or administrative sanctions, the Parties shall immediately
use their best efforts to enter into a new service arrangement or basis for
compensation for the services furnished pursuant to this Agreement that complies
with the law, regulation, or policy, or which eliminates the possibility of such
penalties, sanctions or unenforceability, and that approximates as closely as
possible the economic position of the Parties prior to the change.

 

6.     Selling or distributing product by DISTRIBUTOR outside of defined
Territory is grounds for immediate termination of this Agreement by INVO.

 

C.     Obligations Upon Termination

 

1.     In the event of the termination of this Agreement by INVO pursuant to
Section 3.B., INVO will have the right to withhold payment of any amounts owed
by INVO under the Agreement as a set-off against any damages, including fines
and attorneys' fees, which INVO incurs as a result of DISTRIBUTOR's default.

 

2.     Immediately upon the termination or expiration of this Agreement,
DISTRIBUTOR's appointment will terminate and all of DISTRIBUTOR's rights under
the Agreement will terminate, including the right to any additional payments or
fees, or other termination claims, except that DISTRIBUTOR will have the right
to return its remaining inventory of the Products, subject to the terms and
conditions of this Agreement. Following any expiration or termination of this
Agreement, DISTRIBUTOR will within thirty (30) days of the effective date of
termination return all unused Products in its inventory. INVO shall not be
obligated to accept any returns after this thirty (30) day period, or to accept
any returns of any Products not in salable condition. INVO shall purchase all
unused products at transfer price from the DISTRIBUTOR.

 

 

September 2020 Confidential  

2 of 15

--------------------------------------------------------------------------------

 

 

3.     The termination or expiration of this Agreement will operate as a
cancellation, as of the date of the termination, of all orders which have not
been accepted by INVO and, thereafter, INVO will not be obligated to fill such
orders. DISTRIBUTOR will be not be obligated to pay for any Products shipped
pursuant to an order not accepted at the time of the notice of termination, but
will be required to pay for all Products shipped pursuant to any order accepted
prior to delivery of notice of termination, that are not returned. Within thirty
(30) days after the date of termination or expiration of the Agreement,
DISTRIBUTOR will pay all outstanding invoices and deliver to INVO any and all
other sums due INVO from DISTRIBUTOR under the Agreement and will return to INVO
all trade secret and confidential information belonging to INVO, along with any
and all sales aids which INVO may have supplied to DISTRIBUTOR under this
Agreement.

 

4.     Upon the expiration or effective date of termination of this Agreement,
DISTRIBUTOR will immediately remove from its premises, website and elsewhere all
signs, promotion and advertising relating to being the exclusive distributor of
INVO and the Products and will stop all use of the INVO Trademarks and all other
trademarks and trade names identified with the Products. DISTRIBUTOR will also
ensure that all such use by any assistant or subsidiary or others claiming
rights from DISTRIBUTOR will also immediately cease and will no longer use,
without INVO’s written consent, any name, title, or expression in connection
with any business in which DISTRIBUTOR is engaged which, in the judgment of
INVO, so nearly resembles any trademark or trade name, or part thereof, owned by
INVO, including the INVO Trademarks, as to be likely to lead to confusion or
uncertainty on the part of the public.

 

5.     Upon the expiration or effective date of termination of this Agreement,
INVO will immediately remove from its premises, website and elsewhere all signs
and advertising relating to DISTRIBUTOR and its affiliated businesses.

 

6.     It is understood by the Parties hereto that in the event of the
termination of this Agreement or its expiration, INVO shall have no obligation
whatsoever to reimburse or otherwise compensate DISTRIBUTOR, in whole or in
part, for the capital or labor investment undertaken in connection with the
storage or utilization of the Products, including without limitation its
investment in personal or real property or any improvements thereto, any
personnel employed by DISTRIBUTOR engaged in the use, handling, storage or
utilization of the Products, for advertising, promotion or marketing efforts
undertaken in connection with the Products, or to compensate or indemnify
DISTRIBUTOR in any other way whatsoever, including without limitation on account
of the loss of prospective profits on anticipated procedures, sales or
commitments in connection with the business or goodwill of DISTRIBUTOR.
DISTRIBUTOR acknowledges that (i) DISTRIBUTOR has no expectation and has
received no assurances that its business relationship with INVO will continue
beyond the stated term of this Agreement or it’s termination in accordance with
the terms of this Agreement, or that any investment by DISTRIBUTOR in the
promotion of Products will be recovered or recouped by virtue of this Agreement;
and (ii) DISTRIBUTOR will not have or acquire any vested, proprietary or other
right in the promotion of the INVO Procedure or Products or in any goodwill
created by its efforts under this Agreement. THE PARTIES ACKNOWLEDGE THAT THIS
SECTION HAS BEEN INCLUDED AS A MATERIAL INDUCEMENT FOR INVO TO ENTER INTO THIS
AGREEMENT AND THAT INVO WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR THE
LIMITATIONS OF LIABILITY OUTLINED IN THIS SECTION.

 

7.     The expiration or termination of this Agreement will not affect any
existing obligation of either Party with respect to monies already owed or to
Confidential Information (as defined below).

 

8.     In the event of early termination, pursuant to Section 3.B of this
Agreement, DISTRIBUTOR may continue to perform and discharge its contractual
obligations to distribute and sell Products under this Agreement to its
customers, which obligations DISTRIBUTOR had entered into prior to the effective
date of termination. Further, DISTRIBUTOR may fulfil its obligations under any
tenders which have been submitted by DISTRIBUTOR to the customers prior to the
effective date of termination (whether awarded or not yet awarded). (Both the
contractual obligations and obligations under the tenders specified in this
clause shall be collectively referred to as “Ongoing Obligations”.) INVO will
continue to sell the Products to Distributor to support the Ongoing Obligations,
subject to the terms and conditions of this Agreement, provided that
satisfactory proof of the Ongoing Obligations is submitted to INVO within thirty
(30) days of termination

 

 

September 2020 Confidential  

3 of 15

--------------------------------------------------------------------------------

 

 

4.     TERMS AND CONDITIONS OF SALE TO DISTRIBUTOR

 

A.     Purchase Orders. DISTRIBUTOR will order Products from INVO and INVO will
sell Products to DISTRIBUTOR pursuant to the terms and conditions in this
Agreement. In the event of a conflict between the terms of purchase order and
the terms of this Agreement, the terms of this Agreement will control. Each
confirmed purchase order will be an agreement between DISTRIBUTOR and INVO for
the delivery of Products in accordance with this Agreement.

 

B.     Price. The price payable by DISTRIBUTOR for Products purchased from INVO
will be the Wholesale Price outlined in Exhibit A to this Agreement. INVO may
change the Wholesale Price, from time to time, in its sole discretion; provided
that the new Wholesale Price will not be effective until thirty (30) days after
INVO gives Distributer written notice of such change. The Price does not include
handling, shipping and insurance charges, taxes, such as property, sales, use,
or similar taxes. The payment of the full amount of all such fees, charges or
taxes will be the responsibility of DISTRIBUTOR. If INVO is required to collect
or pay any such fees, charges or taxes, the amounts so paid or collected will be
billed to and reimbursed by DISTRIBUTOR. DISTRIBUTOR will provide INVO with
appropriate sales tax exemption certificate numbers and forms along with other
documentation satisfactory to the applicable taxing authorities to substantiate
any claim of exemption from any such fees, charges or taxes.

 

C.     Payment. A defined terms credit limit will be established by INVO. Terms
of payment are outlined in Exhibit A. Payment for all orders above the
established credit limit will be paid in advance. All payments will be made in
United States dollars. Failure to make any payment when due will be deemed a
material breach of this Agreement and will entitle INVO to interest of overdue
payments at the rate of 1.5% (one and one half percent) per month.

 

D.     INVO Remedies. In addition to any other legal or equitable remedies INVO
may have, INVO reserves the right to refuse to accept or to cancel any orders
placed by DISTRIBUTOR and accepted by INVO, or to refuse or delay shipment, if
DISTRIBUTOR (i) fails to make any payment as provided for in this Agreement or
an INVO invoice, (ii) fails to meet reasonable credit or financial requirements
established by INVO, including any limitations on allowable credit, or (iii)
otherwise fails to comply with the terms and conditions of this Agreement.

 

E.     Risk of Loss and Title to Products. Risk of loss or damage to the
Products will pass to DISTRIBUTOR upon receipt and inspection of the delivered
order, and INVO will have no further responsibility for any damages or losses to
the Products, except when a defect is discovered upon opening a Product for
immediate use, and then INVO will be responsible to replace any Product deemed
defective or contaminated. For the shelf life of the Products, INVO will replace
any Product that is deemed defective during this time frame. INVO and
DISTRIBUTOR will work together to obtain insurance from an insurance company
satisfactory to INVO covering the Products in the amount equal to the order
price. For each damaged unit returned to INVO, INVO will reimburse DISTRIBUTOR
at the order price. Unaccounted for units, not returned for any reason, will be
invoiced to DISTRIBUTOR at the full order price per the contract.

 

Title to the Products will pass to DISTRIBUTOR when Products are loaded for
shipment at the INVO facility, unless otherwise designated by INVO.

 

F.     Discontinued Licensing and Distribution. INVO reserves the right to
discontinue the distribution of any Products at any time upon notice to
DISTRIBUTOR due to malpractice, misuse, or malfeasance and to cancel any orders
for discontinued Products without liability of any kind to DISTRIBUTOR or to any
other person whenever possible ninety (90) days prior to implementation of such
discontinuation No such cancellation, refusal or delay will be considered to be
a termination or breach of this Agreement by INVO.

 

 

September 2020 Confidential  

4 of 15

--------------------------------------------------------------------------------

 

 

G.     Changes to Products. It is understood that the basic specifications of
any Product may be modified by INVO. INVO will notify DISTRIBUTOR of significant
changes in specifications that will alter the use or handling of the Product,
whenever possible ninety (90) days prior to implementation of such change.

 

5.     GENERAL CONDITIONS

 

A.     Sales Promotion. DISTRIBUTOR shall use its best efforts to promote,
market and sell the Products to the customers in the Territory, to meet the
market demand for the Products for use in the Territory. DISTRIBUTOR shall
refrain from misrepresenting the origin of the Products in such a way that would
cause one to believe that the Products are manufactured or developed by anyone
other than INVO. DISTRIBUTOR shall distribute the Products in the Territory so
as to include all warnings and instructions necessary for the proper use of the
Products and shall not make any warranty, express or implied, relating to the
Products other than the warranty set forth in Section 5 (L). Distributor shall
only promote and market the Products for the approved indications as stated in
the Product labeling.

 

B.     Promotional Materials. DISTRIBUTOR shall ensure that all advertising,
promotional literature and packaging for the Products comply with all applicable
laws and regulations. DISTRIBUTOR shall not use any advertising or promotional
materials to promote the Products or any packaging that have not been approved
in writing by INVO in advance.

 

C.     Registrations. DISTRIBUTOR will notify INVO promptly upon becoming aware
of any additional governmental approval requirements with respect to the
Products in the Territory. If additional governmental registrations, licenses,
permits or approvals (collectively, “Registrations”) are required in the
Territory, then DISTRIBUTOR shall, at its own expense, obtain the Registrations
that are necessary to permit the purchase, distribution and resale by
DISTRIBUTOR of the Products in each country in the Territory. INVO shall
reasonably cooperate with the DISTRIBUTOR in connection with obtaining the
Registrations. All Registrations shall be owned by and made in the name of INVO.
DISTRIBUTOR shall provide INVO with all tangible documents, records, and other
property relating to the Registrations. DISTRIBUTOR shall have the right to
maintain copies of all Registrations, as necessary for DISTRIBUTOR’s activities
authorized hereunder. DISTRIBUTOR shall, at no cost to INVO, execute such
documents and instruments and take such further actions as necessary or
appropriate to evidence INVO’s ownership of the Registrations.

 

D.     Conduct of Business. DISTRIBUTOR shall conduct its business in a manner
that reflects favorably at all times on the Products and the good name, goodwill
and reputation of INVO. Without limiting the generality of the foregoing,
DISTRIBUTOR shall (a) avoid deception, misleading or unethical practices that
are or might be detrimental to INVO or the public, including but not limited to
disparagement of INVO or the Products; (b) not publish or employ, or cooperate
in the publication or employment of any misleading or deceptive advertising
material; (c) make no representations, warranties or guarantees to third parties
with respect to the specifications, features or capabilities of the Products
that are inconsistent with any representations, warranties or guaranties
regarding the Products that are expressly authorized by INVO; (d) use marketing
and advertising efforts of high quality and good taste, and preserve the
professional image and reputation of INVO and the Products; and (e) use
professional and properly trained, as per INVO’s requirements, sales force to
promote, market and sell the Products.

 

E.     Inventory. DISTRIBUTOR will maintain an adequate inventory of Products
(and accessories) at all times. An "adequate inventory" is defined as an
inventory that will allow DISTRIBUTOR to promptly and efficiently meet the
demand of the INVO procedure in DISTRIBUTOR’s centers and by customers in the
Territory. INVO will maintain an adequate inventory of Products (and
accessories) at all times. An "adequate inventory" is defined as an inventory
that will allow DISTRIBUTOR to efficiently meet the demand of the INVO procedure
in the Territory.

 

F.     Other Regulations. DISTRIBUTOR will keep INVO currently informed, in
writing, of all governmental and/or technical regulations that may apply to the
Products in the Territory. INVO will determine whether any of the Products will
be modified in order to conform to any such regulations, but INVO will not be
required to modify any of the Products.

 

 

September 2020 Confidential  

5 of 15

--------------------------------------------------------------------------------

 

 

G.     Product Price. INVO will offer DISTRIBUTOR wholesale distributor pricing
for the Products and DISTRIBUTOR will be required to re-sell Products in the
Territory at a price not to exceed fair market value in the Territory.
DISTRIBUTOR price list will be consistently maintained by DISTRIBUTOR. It must
be approved and supplied to INVO annually as well be made available to INVO upon
request. 

 

H.     Re-Purchase for INVO Clinics. INVO shall be entitled, in its sole
discretion and at its sole cost, to establish and designate INVO Clinics,
whether as new or within existing medical practices, that will promote use of
the Products in the Territory through a contractual relationship with or an
ownership interest by INVO. INVO shall provide written notice to DISTRIBUTOR not
less than ninety (90) days prior to its establishment and designation of each
INVO Clinic. For purposes of INVO Clinics in the Territory, INVO shall be
entitled to order and purchase the Product solely from DISTRIBUTOR (the
“Repurchased Product”) on the following terms: (a) INVO may not submit an order
to purchase (when aggregated with all other orders to purchase during the
immediately preceding 90 day) in the aggregate for more than ten percent (10%)
of DISTRIBUTOR’s then-current inventory of the Product, and (b) upon placing a
purchase order with DISTRIBUTOR, INVO shall pay DISTRIBUTOR within thirty (30)
days in immediately available funds the amount equal to One Hundred U.S. Dollars
(US$100) more than the then-current Wholesale Price of each Product. INVO shall
provide Distributor with annual reports summarizing its promotion and use of the
Products at INVO Clinics in the Territory.

 

I.     Communications with Potential Customers. If DISTRIBUTOR becomes aware
that a potential customer may be interested in partnering with INVO to establish
an INVO Clinic, DISTRIBUTOR shall promptly inform INVO of such interest and
shall make all commercially reasonable efforts to facilitate communication
between INVO and the potential customer.

 

J.     Regulatory Approvals; Compliance with Law. INVO represents and warrants
that the INVOcell® Product has received marketing clearance by the United States
Food and Drug Administration (US FDA) and was developed and is manufactured in
accordance with applicable laws and industry standards.

 

1.     DISTRIBUTOR, at its own expense, represents and warrants that it shall
have in effect at all times during the Term of this Agreement all licenses,
permits, certifications and authorizations from all federal, state, and local
authorities necessary to the performance of its obligations under this Agreement
and DISTRIBUTOR is responsible for complying with local laws regarding the use
of the Products within the Territory. INVO will cooperate with the DISTRIBUTOR
in obtaining any necessary approvals. DISTRIBUTOR will make sure that the INVO
name is included in any approval obtained, as required by the governing
authority.

2.     DISTRIBUTOR shall comply with all governmental laws, regulations, and
orders that may be applicable to DISTRIBUTOR by reason of its execution of this
Agreement, including, without limitation, any requirement to be registered as
INVO’s independent distributor with any governmental authority, and including
any and all laws, regulations, or orders that govern or affect the ordering,
export, shipment, import, sale (including government procurement), delivery, or
redelivery of the Products in the Territory. DISTRIBUTOR shall not engage in any
course of conduct that, in INVO’s reasonable belief, would cause INVO to be in
violation of the laws of any jurisdiction.

 

3.     DISTRIBUTOR represents and warrants that in the performance of its
obligations under this Agreement, DISTRIBUTOR shall not act in any fashion or
take any action which will render INVO liable for a violation of the U.S.
Foreign Corrupt Practices Act (“FCPA”), which prohibits the offering, giving or
promising to offer or give, directly or indirectly, money or anything of value
to any official of a government, political party or instrumentality thereof in
order to assist DISTRIBUTOR or INVO in obtaining or retaining business. INVO
shall have the right to terminate this Agreement immediately if Distributor
takes any action in violation of the U.S. FCPA. DISTRIBUTOR shall indemnify and
hold INVO harmless from and against all losses, liabilities, damages and
expenses (including reasonable attorneys’ fees and costs) relating to
DISTRIBUTOR’s breach of this Section.

 

K.     Accurate Records; Reports of Operation. DISTRIBUTOR agrees to maintain
accurate and complete books, records and accounts of transactions under this
Agreement. DISTRIBUTOR will provide INVO with its actual and forecast usage,
market trends for the utilization of Products, and such other information as
INVO reasonably requests.

 

 

September 2020 Confidential  

6 of 15

--------------------------------------------------------------------------------

 

 

1     The product is classified as a Class II Medical Device by the FDA and as
such proper record keeping and traceability information must be maintained by
DISTRIBUTOR. DISTRIBUTOR will keep detailed traceable records maintained by Lot
Number of every Products it receives for use with his/her own patients and the
destination of any Products he/she distributes to customers in the Territory.
Discarded Products must also be kept tracked and logged with their disposition.

 

2     DISTRIBUTOR is required to report any adverse effect or event that occurs
with the use of any Product immediately to INVO. INVO will have sole
responsibility for reporting any adverse event associated with any Product to
the applicable governmental authority.

 

3     DISTRIBUTOR is required to provide INVO quarterly activity reports within
the close of the following month. These activity reports will be defined by both
Parties. Items it may include are cycles started, cycles completed, number of
clinical pregnancies, miscarriages, births - single and multiples. Any
personally identifiable information or data covered under law, regulation, or
standard such as HIPAA, must first be de-identified by the DISTRIBUTOR so that
the original value is not recoverable prior to providing to INVO. INVO has the
right to use the de-identified data provided in this activity report for any
purpose.

 

L.     No Repackaging or Relabeling. All shipments of the products purchased by
DISTRIBUTOR will be used by DISTRIBUTOR in their original configuration
including the original labels provided by INVO.

 

M.     Advertising.

 

1.     Subject to Section 5.I.2 and Article 11, all advertising by DISTRIBUTOR,
its agents and employees will follow general advertising statements and specific
instruction as to the use of INVO Trademarks and Branding (as hereinafter
defined) provided by INVO see Exhibit E.

 

2.     The INVO name, Branding and the INVO Trademarks will be featured in
advertising and promotion by DISTRIBUTOR targeted to the Territory with respect
to the Products unless otherwise previously agreed upon in writing by INVO.
DISTRIBUTOR is required to submit all INVO branded marketing materials of any
type to INVO for approval. INVO may request DISTRIBUTOR to alter its
advertising, and DISTRIBUTOR will comply with all such requests at its sole
expense. INVO will provide approved copy of recommended materials bearing the
INVO brand for use by the DISTRIBUTOR while this agreement is in effect.

 

3.     All marketing, promotional materials and advertising will be in
compliance with FDA regulations and approved by INVO.

 

4.     DISTRIBUTOR agrees, upon request, to promptly discontinue any promotional
activities, advertising or practice which INVO reasonably determines might
mislead or deceive the public or which might be detrimental to the good name,
trademarks, trade names, goodwill or reputation of INVO or the Products.
DISTRIBUTOR may not advertise the Products outside the Territory. Any Product
which DISTRIBUTOR advertises or otherwise represents to customers as being made
by or obtained from INVO must in fact be so made or obtained.

 

5.     Social Media Advertising: DISTRIBUTOR agrees to establish social media
business accounts used for business purposes only and ensure accounts only
contain promotional information in compliance with current cleared product
labeling per FDA regulations.

 

N.     Trademark License

 

1.     License. INVO hereby grants to Distributor an exclusive license to use
the trademarks set forth on Exhibit E (“Licensed Marks”) in the Territory in
connection with the promotion, distribution, and sale of the Products during the
Term as contemplated by this Agreement. Distributor will conduct its business
under its own trade name, but may refer to itself as an authorized distributor
of INVO and the Products in the Territory.

 

 

September 2020 Confidential  

7 of 15

--------------------------------------------------------------------------------

 

 

2.     Quality Control. In order to protect the goodwill associated with the
Licensed Marks, Distributor shall use the Licensed Marks only in connection with
goods produced and manufactured by INVO, and sold by Distributor in the
Territory in accordance with such guidance and directions furnished by INVO from
time to time to ensure that the quality of the goods shall always be
satisfactory to INVO. INVO shall be the sole judge of whether or not Distributor
has met or is meeting the standards of quality so established. Distributor will
permit duly authorized representatives of INVO to inspect the premises of and
all forms of use of the Licensed Marks by Distributor at all reasonable times,
for the purpose of ascertaining or determining compliance with these quality
control measures.

 

3.     No Grant of License. Except for the limited rights granted to Distributor
in Section above, nothing contained in this Agreement shall give Distributor or
any other person or entity any rights or interest in any trade name, trademark,
logo or other trade designation owned or used by INVO, and Distributor agrees
that it will not at any time during or after termination of this Agreement
assert or claim any interest in, or do anything which may adversely affect the
validity or enforceability of, any trade name, trademark, logo or other trade
designation belonging to INVO or the rights of INVO therein.

 

4.     Ownership. Distributor acknowledges and agrees that, as between INVO and
Distributor, INVO owns and shall continue to own all right, title and interest
in and to the Licensed Marks throughout the world, and to any registrations that
have issued or may issue thereon. The Parties acknowledge that any and all
goodwill arising from Distributor's use of the Licensed Marks shall inure to the
benefit of INVO. Distributor agrees to cooperate and assist INVO in preserving
INVO's interest in the Licensed Marks. Distributor agrees not to challenge
INVO's ownership or validity of the Licensed Marks or any derivation thereof
worldwide. Upon termination or expiration of this Agreement, Distributor shall
cease all display, advertising and use of the Licensed Marks and shall not
thereafter use, advertise or display any trade name, trademark, logo or other
trade designation which is, or any part of which is, the same as or confusingly
similar to any such trade name, trademark or other designation associated with
INVO or the Products. Distributor shall not at any time use or register the
Licensed Marks or any other trademark or trade name used by INVO, whether alone
or in combination with other words or symbols, or any mark, name or logo which
is, or any part of which is, confusingly similar to any designation associated
with INVO or the Products. The provisions of this Section shall survive
termination of this Agreement.

 

5.     Enforcement. If Distributor believes that a third party has violated or
infringed, or threatens to violate or infringe the Licensed Marks, Distributor
shall promptly notify INVO thereof and confer with INVO as to appropriate steps
necessary to police such infringement.

 

 

O.     Commercial Practices. The DISTRIBUTOR will at all times respect the laws
and rules of commerce and fair competition in the Territory. DISTRIBUTOR attests
that it will not enter into exclusive agreements with customers to enforce the
sale and use of only DISTRIBUTOR owned INVO Products in the Territory.

 

J.     Inspection. Upon request with reasonable notice, INVO and its
representatives will have reasonable access, during normal working hours, to
DISTRIBUTOR's place(s) of business to review DISTRIBUTOR's compliance with this
Agreement.

 

K.     Cooperation with Recall. If INVO, or one of INVO suppliers, institutes a
recall or notification campaign, or similar program, with respect to any one of
the Products, DISTRIBUTOR will assist INVO in any and every way necessary to
comply with the terms and goals of the campaign or program at INVO’s cost.

 

L.     Limited Warranty. INVO agrees to warrant the Products to DISTRIBUTOR in
accordance with its limited warranty in effect at the time of shipment. INVO’s
limited warranty may be changed by INVO at any time in its sole discretion upon
thirty (30) days' written notice to DISTRIBUTOR. DISTRIBUTOR must extend to any
patient or customer a warranty that is equal to or exceeds INVO’s limited
warranty. In the event that DISTRIBUTOR offers a warranty that exceeds INVO’s
limited warranty, DISTRIBUTOR will be exclusively responsible for such extended
warranty, will support all consequences regarding the warranty and will hold
INVO harmless with regard to any warranty related costs. INVO WILL HAVE NO
LIABILITY TO DISTRIBUTOR, DISTRIBUTOR'S PATIENTS, CUSTOMERS OR OTHER THIRD
PARTIES FOR CLAIMS OR DAMAGES OF ANY KIND, INCLUDING

 

 

September 2020 Confidential  

8 of 15

--------------------------------------------------------------------------------

 

 

INCIDENTAL OR CONSEQUENTIAL DAMAGES, OTHER THAN AS EXPRESSLY PROVIDED FOR IN
THIS AGREEMENT. No employee, agent or representative of INVO has the authority
to bind INVO to any oral representation or warranty concerning any Product sold.
Any oral representation or warranty made prior to the purchase of any Product
and not set forth in writing and signed by a duly authorized officer of INVO
shall not be enforceable by DISTRIBUTOR. INVO makes no warranty and shall have
no obligation with respect to expendable or consumable parts and supplies or
with respect to damage caused by or resulting from accident, misuse, neglect or
unauthorized installation, alterations or repairs to the Products.

 

INVO warrants to DISTRIBUTOR (purchaser of the product) for ninety (90) days
from receipt of the Products, if used as authorized in accordance with INVO
specifications, will not have significant defects in materials or workmanship
that make the Product unusable. If the Product is deemed unusable or defective
it will be replaced by INVO. INVO makes no warranty or representation that the
Products will meet any customer specific requirements. INVO makes no warranty,
implied or otherwise, regarding the performance or reliability of any
Third-Party products such as culture medium. This limited warranty does not
cover damage of any sort resulting from, but not limited to, accidents, improper
storage, improper operation, alterations, tampering, abuse, neglect, fire,
flood, war, or acts of God. Additionally, this limited warranty does not cover
unintended use, failure to follow instructions for use (IFU), re-use,
modification to the INVO procedure or unauthorized repair/modification of the
Products. INVO EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS
FOR A PARTICULAR PURPOSE.

 

M.     Warranty Return Procedures. DISTRIBUTOR shall be responsible for all
communication concerning warranty claims, maintenance and support requests.
DISTRIBUTOR shall comply with INVO’s current Product return procedure, which
INVO may change from time to time. This procedure is called the Return Material
Authorization (RMA) procedure. At its option, INVO shall replace defective
Product(s) that are covered by INVO’s limited warranty and returned in
accordance with INVO’s RMA procedure or provide a refund of the price paid to
INVO for such Product. INVO shall pay freight charges on shipments to
DISTRIBUTOR of the replaced Product(s) under warranty; however, DISTRIBUTOR
shall pay all taxes if applicable and other charges on such shipments. Products
that INVO determines are not defective, not under warranty or not returned in
compliance with INVO’s return (RMA) procedure shall be returned to DISTRIBUTOR
and DISTRIBUTOR shall pay all freight, insurance, taxes and other charges
related to these Products. It is DISTRIBUTOR’s responsibility to manage its
inventory of INVO Products. Any Products that exceed the expiration date (shelf
life) may be used for demonstration purposes and training only.

 

N.     Indemnification.

 

1.     DISTRIBUTOR will defend, indemnify and hold harmless INVO, its officers,
directors, their successors, representatives and assigns, and INVO affiliated
companies against any and all liability, claims, causes of action, suits,
damages and expenses (including reasonable attorneys' fees and expenses), which
they, or any of them are or become liable for, or may incur, or be compelled to
pay by reason of any acts, whether of omission or commission, that may be
committed or suffered by DISTRIBUTOR, any of its servants, affiliates or
employees or any other persons who are connected with the use of the Products in
connection with the performance of this Agreement. DISTRIBUTOR releases INVO and
its affiliated companies from any direct, collateral, incidental or
consequential damages, whether for personal injury or property damage, in
connection with DISTRIBUTOR's or such other persons' use or other disposal of
any Product.

 

2.     INVO will defend, indemnify and hold harmless DISTRIBUTOR, its officers,
directors, their successors, representatives and assigns, and DISTRIBUTOR
affiliated companies against any and all liability, claims, causes of action,
suits, damages and expenses (including reasonable attorneys' fees and expenses),
which they, or any of them are or become liable for, or may incur, or be
compelled to pay by reason of any acts, arising from INVO’s breach of this
Agreement. INVO releases DISTRIBUTOR and its affiliated companies from any
direct, collateral, incidental or consequential damages, whether for personal
injury or property damage, in connection with INVO's or such other persons' sale
or other disposal of any Product, except for such damages as are covered by
insurance.

 

3. DISTRIBUTOR will not be liable to INVO for any claim arising from or based
upon the manufacture of INVOcell Product. INVO will not be liable to DISTRIBUTOR
for any claim arising from or based upon the combination or use of any Product
with other products not supplied by INVO, or arising from any alteration,
modification or misuse by DISTRIBUTOR or others of Products or by an error
committed during an INVO procedure. The provisions of this Section 5.N will
survive the termination of this Agreement.

 

 

September 2020 Confidential  

9 of 15

--------------------------------------------------------------------------------

 

 

O.     Status of the Parties. DISTRIBUTOR and DISTRIBUTOR’s employees are in no
way the sales representatives or agents of INVO for any purpose whatsoever and
have no right or authority to represent themselves or act as such or in any way
to bind INVO to any obligation to a third Party, and they will not assume or
create in writing or otherwise any obligation of any kind, express or implied,
in the name of or on behalf of INVO, unless specifically authorized to do so in
writing by INVO and in accordance with the conditions specified by INVO.

 

P.     Independent Contractor. DISTRIBUTOR warrants and agrees that it will be
at all times an independent contractor, and that it will do business at its own
risk and for its own profit and not as a joint venture, agent or employee of
INVO or of any of its affiliated companies. DISTRIBUTOR and employees will not
be entitled to any benefits, privileges or compensation given or extended by
INVO to INVO’s employees. All personnel of DISTRIBUTOR will be deemed to be
DISTRIBUTOR's employees exclusively, and their entire management, direction and
control will be the responsibility of DISTRIBUTOR.

 

Q.     Limitation of Actions. Any cause of action for breach of warranty must be
brought by DISTRIBUTOR, if at all, within fifteen (15) days from the date the
cause of action occurred.

 

6.     REPRESENTATIONS AND WARRANTIES OF DISTRIBUTOR

 

A.     DISTRIBUTOR specifically represents, warrants and agrees to the following
and agrees to indemnify, defend and hold INVO and its affiliated companies
harmless from the results of any failure on its part to comply with the
following:

 

1.     DISTRIBUTOR will comply in all respects with all federal and state laws
and regulations and standards applicable to its activities under this Agreement
as such laws, regulations and standards may be amended from time to time
("Applicable Law") and will conduct its activities in accordance with
professional business practices of honesty and integrity. In that connection,
the DISTRIBUTOR represents and agrees: (1) That it will from time to time
confirm to INVO, upon written request by INVO, that it is in compliance with
Applicable Law, the Code of Conduct, and any other INVO policies, protocols and
procedure relating to the transaction of business in the Territory that has been
communicated to the DISTRIBUTOR; and (2) That none of its partners, owners,
principals, officers or staff members are officials, officers or representatives
of any government or political Party or a candidate for political office, and no
part of the fees it is to receive under the terms of this Agreement will be used
for any purpose which would violate Applicable Law.

 

2.     Distributor will employ its own personnel well-trained on regulatory
compliance issues to perform DISTRIBUTOR’S marketing, contract negotiations, and
billing and collections activities.

 

3.     DISTRIBUTOR will enter into its own contracts with customers and vendors,
and will maintain, manage and ship Products from its own inventory.

 

4.     DISTRIBUTOR represents and warrants that it is adequately and
appropriately capitalized and insured, as reasonable and customary for a medical
device distributor with significant investment.

 

5.     DISTRIBUTOR will be responsible for any and all expenses, charges, fees,
and taxes that may be levied or imposed by any authority within the Territory or
elsewhere, upon DISTRIBUTOR by reason of its activities under this Agreement.

 

6.

8.     DISTRIBUTOR represents and warrants that he/she has full power and
authority to enter into and perform its obligations under this Agreement, and
that its performance will not conflict with or constitute a breach of or default
under any existing contract, promise or obligation of DISTRIBUTOR.

 

 

 

September 2020 Confidential  

10 of 15

--------------------------------------------------------------------------------

 

 

7.     RESPONSIBILITIES OF INVO

 

A.     INVO will furnish to DISTRIBUTOR current information on procedures,
protocols, Products, any information changes concerning the Products and will
inform DISTRIBUTOR of all changes to the Price outlined in Exhibit A.

 

B.     INVO will cooperate with DISTRIBUTOR in promoting the use of the Products
and will supply DISTRIBUTOR with copy of product bulletins, advertising material
copy, published literature and other sales promotion aids, in the English
language, of a type as INVO believes will allow DISTRIBUTOR to reproduce to
enhance the marketing and marketability of the Products and INVO Procedure’s
adoption. The shipping costs, taxes, and other applicable expenses of such
materials will be paid by DISTRIBUTOR. INVO will furnish to DISTRIBUTOR, upon
request, photographs, retouching, negatives or engravings from INVO available
stock, but DISTRIBUTOR will pay for all literature or advertising in which it
uses any such materials.

 

C.     INVO will furnish to the DISTRIBUTOR such technical and clinical advice,
assistance and support as INVO believes is reasonable to enable DISTRIBUTOR to
use the Products, but INVO may bill DISTRIBUTOR for outside costs for such
material (e.g., Instructions for Use manuals - IFU). If at any time other than
as previously scheduled by INVO, it is requested for an INVO employee or agent
to travel to DISTRIBUTOR's facility in connection with such use, clinical or
technical training, DISTRIBUTOR will reimburse INVO for all reasonable costs
incurred in connection with such visit.

 

8.     MINIMUM PURCHASE AMOUNTS

 

During the term of this Agreement, DISTRIBUTOR will make best efforts to
purchase from INVO a minimum of Products, outlined in Exhibit D Milestones.
Failure to meet these purchase targets may result in cancellation of
DISTRIBUTOR’s exclusivity, in INVO’s sole discretion. DISTRIBUTOR expressly
acknowledges that such targets are a reasonable estimate of the amount of
Products it can distribute within the Territory.

 

9.     USE OF OTHER PRODUCTS

 

A.     During the term of the Agreement, DISTRIBUTOR will not, without INVO’s
prior written consent, use, manufacture, aid in the manufacture, export, sell,
distribute or otherwise handle competing products or offer competing in-vivo
intravaginal fertility services in the Territory or directly or indirectly
facilitate or promote the use, distribution or sale of any competing products or
hold or acquire, directly or indirectly, any participation in any organization
or entity using, selling, distributing or otherwise handling competing products
or manufacture or reproduce, in whole or in part, any Products, unless otherwise
agreed to in writing prior to the execution of this agreement. For the purposes
hereof, "competing products" means any products similar to any of the Products
manufactured by INVO or which can be put to identical or similar in-vivo
intravaginal fertility procedure uses or which might compete with or hinder the
sale of such Products and INVO Procedures. Non-compliance by DISTRIBUTOR with
the provisions of this Section during the term of this Agreement will constitute
an incurable default under this Agreement.

 

B.     If this Section or any part of it is held by a court or arbitration
panel, administrative body or governmental agency of competent jurisdiction to
be invalid, illegal or unenforceable for any reason, it is agreed that within
such jurisdiction the restrictions set forth in Section 9 will automatically be
considered modified to embrace the greatest possible time and area of
restriction then permitted under applicable law, and such invalidity, illegality
or unenforceability will not impair the enforceability of these restrictions as
so modified nor in any manner otherwise affect the remaining provisions of this
Agreement.

 

10.     TECHNICAL INFORMATION; CONFIDENTIALITY

 

A.     INVO will furnish to DISTRIBUTOR technical information to assist
DISTRIBUTOR in the use of the Products and DISTRIBUTOR may furnish certain
technical and commercial information to INVO. The Parties acknowledge that all
technical and commercial information and know-how (collectively, "Confidential
Information") furnished by either Party or its affiliated companies to the other
Party during the term of this Agreement is proprietary and is of a highly
confidential and secret nature.

 

 

September 2020 Confidential  

11 of 15

--------------------------------------------------------------------------------

 

 

B.     Both Parties agree that all Confidential Information provided by both is
given and received in strict confidence and are to be used by both Parties
solely for the purpose of carrying out this Agreement. Both Parties will keep in
strict confidence the Confidential Information and will not, for any reason
whatsoever, reveal, disclose, sell or transfer any part of such Confidential
Information, directly or indirectly, to its own employees or agents or to any
third Party except as permitted by the terms of this Agreement.

 

C.     In the performance of its obligations under this Section, both Parties
will at its own cost take all precautions and steps which may be reasonably
requested in order to protect Confidential Information (including the bringing
of legal action in order to ensure that others respect this undertaking of
confidentiality). Nothing in this Agreement should be interpreted as prohibiting
either Party from bringing such legal actions at its own expense within or
outside the Territory as it may choose.

 

D.     Both Parties will have the right to disclose Confidential Information to
those of its employees and any subsidiaries who require the information and both
Parties agree to exercise a high degree of care in the selection of its
employees and subsidiaries and agents to whom Confidential Information will be
disclosed, and to bind them to obligations of confidentiality at least as
stringent as those provided for in this Agreement. Both Parties will indemnify
and hold the other Party harmless for the consequences of any unauthorized
disclosure or misuse of such Confidential Information.

 

E.     Both Parties obligations set forth in this Section will survive and
remain in effect even after the expiration or the termination of the present
Agreement.

 

F.     It is expressly agreed that the obligations of both Parties to maintain
the confidentiality of Confidential Information under this Section will not
apply to any information which:

 

 

(a)

was in the public domain at the time of disclosure to the other Party;

 

 

(b)

was in the possession of the other Party without binder of secrecy prior to
disclosure to it; or

 

 

(c)

though confidential at the time of disclosure, subsequently becomes part of the
public domain through no fault of the either Party.

 

G.     Each will immediately inform the other if it becomes aware of any
violations of Confidential Information rights within the Territory. If either,
after consultation with the other Party but in its entire discretion, decides to
institute a legal action in its own name, it may do so at its own expense. The
other Party may participate in such legal action at its own cost. The initiating
Party will have the final decision with regard to the conduct of all such legal
actions and will retain all settlements, recoveries and judgments arising from
such actions, after reimbursement to the other Party for out-of-pocket expenses,
if any, incurred by the other Party in connection with legal action taken at the
initiating Party’s specific request. If the other Party decides not to
participate in such legal action, it will cooperate with the initiating Party
and assign to the initiating Party any claims it may have, without compensation.

 

H.     Both Party's obligations upon the expiration or termination of the
Agreement are to return all confidential information and documents.

 

11.     TRADEMARKS, BRANDING and PATENT RIGHTS

 

A.     DISTRIBUTOR acknowledges that the trademarks, trade names, branding and
logos used by INVO in promoting its products and services (the "INVO
Trademarks") are the exclusive property of INVO and/or its affiliated companies.
DISTRIBUTOR undertakes throughout the term of this Agreement to display the INVO
Trademarks in

 

 

September 2020 Confidential  

12 of 15

--------------------------------------------------------------------------------

 

 

publications, signs and displays and in other suitable advertising and sales
promotion media of all types in association with the names and/or illustrations
of the INVO Procedure, and the Products which are manufactured by INVO or its
affiliated companies (the "INVO Products") or such Products themselves only in a
manner that is in compliance with such rules and regulations regarding their use
as INVO provides to DISTRIBUTOR. Neither DISTRIBUTOR nor any assistant, employee
or affiliate/subsidiary of DISTRIBUTOR will acquire any right or interest
whatsoever, as a result of this Agreement, in any patents, the INVO Trademarks
or other trademarks, trade names, branding, logos owned by INVO or its
affiliated companies or other industrial property rights of INVO or its
affiliated companies or will use same in any manner except as explicitly
authorized by INVO.

 

B.     If any case of unfair competition or infringement by third Parties in the
Territory of the INVO Trademarks or other trade names, trademarks, branding or
other industrial property rights of INVO or its affiliated companies or of the
manufacturers of Products which are not INVO Products comes to the knowledge of
DISTRIBUTOR, the latter will inform INVO immediately. INVO will, at its own
discretion, decide whether it will prosecute any such case of which it is so
notified and in what manner it will prosecute. At the request of INVO,
DISTRIBUTOR will assist INVO to the best of its ability.

 

C.     DISTRIBUTOR may directly or indirectly, in whole or in part use any of
the INVO Trademarks, branding or any other trademark, branding or trade name
that is now or may hereafter be owned by INVO or its affiliated companies as
part of DISTRIBUTOR's corporate or business name, or in away in connection with
DISTRIBUTOR's business. INVO will specifically consent to all uses in writing.

 

D.     DISTRIBUTOR acknowledges that any patent developed by or during the
DISTRIBUTOR’s Agreement for any use of, with or for the INVOcell device or INVO
procedure will be owned by INVO, Inc.

 

E.     DISTRIBUTOR acknowledges that any breach of its obligations regarding
INVO Confidential Information will cause INVO irreparable injury for which there
are no adequate remedies at law, and therefore INVO will be entitled to
equitable relief in addition to all other remedies provided by this Agreement or
available at law.

 

12.     NOTICES

 

Any notice regarding this Agreement should be in writing and should be sent by
fax or by registered or certified mail, postage prepaid, to the Party notified,
addressed to the Party at its address or fax number outlined below, or any
updated address or fax number that the Party may have submitted in writing to
the other Party:

 

  INVO: INVO Bioscience, Inc.     Attn: Chief Executive Officer     407R Mystic
Avenue Suite 34C     Medford, MA 02155-6336     Fax: (978) 878-9505        
DISTRIBUTOR:  

 

13.     ENTIRE AGREEMENT; MODIFICATIONS

 

This Agreement and Exhibits attached form the entire Agreement and understanding
between the Parties regarding this license and distributorship relationship.
This Agreement may only be amended by a writing signed by duly authorized
representatives of both Parties.

 

14.     FORCE MAJEURE

 

Neither Party will be liable for any claim regarding a failure to perform under
this Agreement if the failure to perform is due to any cause beyond the Party's
reasonable control, including without limitation, acts of God, and acts of civil
or military authority, labor disputes, fire, riots, civil commotions, sabotage,
war, embargo, blockade, floods, epidemics, power shortages, or governmental
restrictions.

 

 

September 2020 Confidential  

13 of 15

--------------------------------------------------------------------------------

 

 

15.     ENGLISH LANGUAGE TEXT

 

This Agreement has been executed in the English language, and any interpretation
or construction of this Agreement should be based on the English language text.

 

16.     APPLICABLE LAW

 

This Agreement has been entered into in the Commonwealth of Massachusetts and
will be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts without giving effect to principles of conflicts
of law. The Parties also agree that all sales made by INVO to DISTRIBUTOR during
the term of this Agreement will be made, if made, by the acceptance by INVO of
orders in the Commonwealth of Massachusetts. This Agreement will not be subject
to the United Nations Convention for the International Sale of Goods. Exclusive
jurisdiction of any disputes under this Agreement will lie in the Commonwealth
of Massachusetts and the Boston District of the Federal courts of the United
States of America.

 

17.     ASSIGNABILITY; SUCCESSORS AND ASSIGNS

 

This Agreement and the rights and obligations of DISTRIBUTOR outlined in this
Agreement are not assignable by DISTRIBUTOR, by operation of law or otherwise,
without the prior written consent of INVO, Inc. Any attempted assignment in
violation of this Section will be considered void. INVO will have the right,
without notice to DISTRIBUTOR, to assign all or any part of its rights and
obligations under this Agreement, but only to one of its affiliated companies.
It is expressly agreed that this Agreement will be binding on and will benefit
the successors and permitted assigns of the Parties.

 

The DISTRIBUTOR may appoint [Global SCP Medical Systems Pte. Ltd.] (and/or any
related corporation of the DISTRIBUTOR) as the DISTRIBUTOR’s purchasing and
supply chain agent to administer this Agreement (and to take any action and/or
exercise any power or discretion as may be required or permitted by this
Agreement) on behalf of the DISTRIBUTOR, including in relation to the issuance
of Purchase Orders, making of payments to INVO and/or the handling of freight
and logistics. All acts and omissions of [Global SCP Medical Systems Pte. Ltd.]
(and/or such related corporation) shall be deemed to be the acts and omissions
of the DISTRIBUTOR.

 

18.     WAIVER

 

The failure of either Party at any time to require performance by the other
Party of any provision in this Agreement will not affect the full right to
require such performance at a future date, and a waiver of any one breach should
not be considered a waiver of any other breaches.

 

19.     EQUITABLE RELIEF

 

Both Parties acknowledges that any breach of its obligations regarding
Confidential Information and Trademarks will cause the other Party irreparable
injury for which there are no adequate remedies at law, and therefore the
breached Party will be entitled to equitable relief in addition to all other
remedies provided by this Agreement or available at law.

 

 

September 2020 Confidential  

14 of 15

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized respective officers as of the Commencement Date.

 

DISTRIBUTOR INVO Bioscience, Inc.         /s/Adzuan Rahman                     
            /s/ Michael Campell                              By: Dr. Adzuan
Rahman By: Michael Campbell Title: Managing Direcotr Title: COO Date:  23 Oct
2020 Date: 11/23/20        

 

 

September 2020 Confidential  

15 of 15